Case 2:13-cv-14695-MFL-LJM ECF No. 354 filed 10/05/20           PageID.13305      Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

               Petitioner,
                                                         Case No. 13-cv-14695
 v.                                                      Hon. Matthew F. Leitman

 CARMEN D. PALMER,

           Respondent.
 __________________________________________________________________/

          ORDER DENYING MOTION FOR CLARIFICATION OR
         MODIFICATION OF RESPONSE SCHEDULE (ECF NO. 353)

       Now before the Court is Petitioner Omar Pouncy’s Motion for Clarification

 or Modification of Response Schedule (ECF No. 353). For the reasons explained

 below, the motion is DENIED.

       Omar Pouncy’s habeas petition in this action asserts numerous claims for

 relief. In one of those claims, he alleges that the state trial court violated his right to

 a public trial when it excluded members of the public from voir dire at his criminal

 trial. The Court entered an order denying relief on that claim on July 20, 2015 (see

 ECF No. 58) and a second order denying a motion for reconsideration on August 15,

 2020 (see ECF No. 61).

        More than five years after the Court denied relief on the public trial claim,

 Pouncy filed a second motion for reconsideration of the denial (see ECF No.


                                             1
Case 2:13-cv-14695-MFL-LJM ECF No. 354 filed 10/05/20     PageID.13306    Page 2 of 5




 330). The Court denied that motion for procedural reasons, and Pouncy then refiled

 it (see ECF No. 353).

       After Pouncy filed his most recent motion for reconsideration of the public

 trial claim (ECF No. 353), the Court carefully reviewed the motion and the legal

 authorities cited in the motion. The Court had questions about the arguments made

 in the motion, and the Court convened an on-the-record status conference to discuss

 its questions with Pouncy’s counsel. During the conference, Pouncy’s counsel

 acknowledged that the Court’s questions were fair ones. The Court offered

 Pouncy’s counsel an opportunity to file a supplemental memorandum addressing the

 Court’s questions, and counsel accepted that offer. On September 28, 2020 – more

 than five weeks later – Pouncy’s counsel filed a memorandum in which he

 addressed, among other things, the Court’s questions concerning the arguments in

 the motion for reconsideration of the public trial claim (see ECF No. 349). That

 same day, the Court reviewed Pouncy’s memorandum and decided that Pouncy’s

 arguments in support of reconsideration warrant further review. The Court ordered

 Respondent to respond to the motion for reconsideration (see ECF No. 350). And

 the Court gave Respondent until November 6, 2020 – roughly five weeks later – to

 file the response (see id).

       Pouncy has now filed a Motion for Clarification or Modification of Response

 Schedule (ECF No. 353). In the motion, he questions whether the Court mistakenly



                                         2
Case 2:13-cv-14695-MFL-LJM ECF No. 354 filed 10/05/20        PageID.13307    Page 3 of 5




 set the response date for early November rather than early October. In the

 alternative, he argues that if the Court intentionally set the response date for early

 November, the Court should reconsider that date and move it up to early October.

       The Court did not mistakenly set the response date for November. The Court

 set the November response date based upon a number of factors, including, but not

 limited to, its assessment of (1) the amount of time that Respondent needs to craft a

 careful response to the motion and (2) when the Court would be able to review and

 decide the motion.

       The Court declines to reconsider or change the response date. First, the date

 is fair and reasonable. Pouncy had five years to develop the motion for

 reconsideration and then took five weeks to prepare and file a supplemental

 memorandum addressing the Court’s questions concerning the arguments raised in

 the motion. Giving Respondent roughly five weeks to carefully review Pouncy’s

 arguments, conduct appropriate research, and then prepare and file a response is

 equitable and appropriate.

       Second, advancing the response date would not meaningfully speed up a

 ruling on the motion. The Court currently has substantial work on this very case that

 it must complete before turning to the motion. The Court recently heard argument

 on, and began its final review of, Pouncy’s five remaining habeas claims. The

 briefing and supplemental briefing on these claims spans hundreds of pages and cites



                                           3
Case 2:13-cv-14695-MFL-LJM ECF No. 354 filed 10/05/20       PageID.13308    Page 4 of 5




 to scores of cases. The review of the issues and drafting of a decision are consuming

 a substantial amount of the Court’s time – and will continue to do so for quite a

 while. The Court also has substantial time-sensitive work on other cases, including

 numerous motions for compassionate release filed by federal prisoners based upon

 the COVID-19 pandemic. The Court could not turn to Pouncy’s motion for

 reconsideration in early October even if Respondent filed a response at that

 time. Thus, moving the response date to that time will not meaningfully expedite a

 decision on the motion.

       The Court appreciates and respects Pouncy’s desire for prompt resolution of

 his claims. But under the present circumstances, there is good cause to set

 November 6th as the date for Respondent to respond to the motion for

 reconsideration. In the meantime, the Court will continue to work diligently in its

 review of Pouncy’s remaining claims and to move toward issuing a final decision on

 the claims. And the Court will turn to the motion for reconsideration as soon as

 reasonably possible after Respondent files a response to the motion.




                                          4
Case 2:13-cv-14695-MFL-LJM ECF No. 354 filed 10/05/20      PageID.13309    Page 5 of 5




       For all of these reasons, Pouncy’s Motion for Clarification or Modification of

 Response Schedule is DENIED.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
 Dated: October 5, 2020                UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 5, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          5
